Exhibit 10.53
September 22, 2008
Mr. Michael Burns
Santa Monica, CA 90405
RE: Amendment of Employment Agreement
Dear Mr. Burns,
     Reference is hereby made to that certain agreement (the “Agreement”) dated
as of September 1, 2006 between Lions Gate Entertainment Corp. (“Lions Gate”)
and Michael Burns (“Burns”) with respect to Burns’ employment by Lions Gate. The
purpose of this letter agreement is, for good and valuable consideration, to
amend certain provisions of the Agreement as follows:
     1. Section 2 of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:
“2. Term. Burns’ employment term under this Agreement shall commence on
September 1, 2006 and continue through and including September 1, 2011 (the
“Term”).”
     2. Section 3 of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:
“3. Base Salary. Lions Gate shall pay Burns an annual fixed salary of US$750,000
from September 1, 2006 through September 9, 2008 (“Base Salary — Period 1”),
US$925,000 from September 10, 2008 through September 1, 2010 (“Base Salary —
Period 2”) and US$950,000 from September 2, 2010 through September 1, 2011
(“Base Salary — Period 3”) payable in equal installments in accordance with
Lions Gate’s standard payroll practices (Base Salary — Period 1, Base Salary —
Period 2 and Base Salary — Period 3 collectively referred to herein as the “Base
Salary”).”
     3. Section 6 of the Agreement is hereby amended and restated, effective
immediately, to include the following Sections 6(d), (e), (f) and (g):
“(d) Second Grant of Restricted Stock Units. Provided that Burns’ employment
hereunder has not previously been terminated for cause (as defined herein),
death, or disability (as defined herein) or at his own election and subject to
regulatory approval, if required, Burns shall be granted, upon execution of this
agreement, a total of 274,285 Restricted Stock Units (“Second RSUs”) according
to the following schedule: (i) 137,143 time vesting Second RSUs (the “Second
Time Vesting RSUs”); (ii) 137,142 performance vesting Second RSUs (the “Second
Performance Vesting RSUs”). Such Second RSUs shall be payable upon vesting in an
equal number of common shares to Lions Gate. The foregoing Second RSUs shall be
in addition to any Pre-existing Equity.
(e) Date of Vesting. Subject to Burns’ continued employment hereunder through
the relevant vesting date, the Second RSUs shall vest as follows:

 



--------------------------------------------------------------------------------



 



(i) The Second Time Vesting RSUs (137,143 RSUs) shall vest in three (3) equal
annual installments with the first such installment vesting on September 1,
2009, and the last vesting on September 1, 2011;
(ii) The Second Performance Vesting RSUs (137,142 RSUs) shall be eligible to
vest in three (3) equal annual installments with the first installment being
eligible to vest on September 1, 2009, the second on September 1, 2010, and the
third on September 1, 2011 (each, a “Second Performance Vesting Date”);
provided, however, that the vesting of the Second RSUs on each such Second
Performance Vesting Date shall be subject to annual Company performance targets
approved in advance by the Compensation Committee for the twelve (12) month
period ending on such Second Performance Vesting Date. The Second Performance
Vesting RSUs provided for by this Section 6(e)(ii) shall vest on a sliding scale
basis if the Company performance targets have not been fully met for a
particular year. For purposes of example only, if seventy five (75) percent of
Company targets have been met for a particular year, seventy five (75) percent
of the Second Performance Vesting RSUs eligible to vest for that year would
vest. Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, provide that any or all of the Second Performance Vesting RSUs
scheduled to vest on any such Second Performance Vesting Date shall be deemed
vested as of such date even if the applicable performance targets are not met.
Furthermore, the Compensation Committee may, in its sole discretion, provide
that any Second RSUs scheduled to vest on any such Second Performance Vesting
Date that do not vest because the applicable performance targets are not met may
vest on any future Second Performance Vesting Date if the performance targets
applicable to such Second Performance Vesting Date are exceeded.
(f) Any and all references to RSUs in Sections 6(c), 8(b)(ii), 8(c), 12(a) and
12(b) of the Agreement shall include the Second RSUs set forth above, unless the
context requires otherwise. Any and all references to the Time Vesting RSUs or
RSUs granted pursuant to Section 6(b)(i) in Sections 8(b)(i) and 12(b) of the
Agreement shall include the Second Time Vesting RSUs, unless the context
requires otherwise. Any and all references to the Performance Vesting RSUs or
RSUs granted pursuant to Section 6(b)(ii) in Sections 8(b)(ii) and 12(b) of the
Agreement shall include the Second Performance Vesting RSUs, unless the context
requires otherwise. Any and all references to the Performance Vesting Date in
Sections 8(b)(ii) and 12(b) of the Agreement shall include the Second
Performance Vesting Date, unless the context requires otherwise.
(g) Acceleration of Vesting Upon Death. In the event that this Agreement is
terminated pursuant to Section 11(b) below, all RSUs and Options granted to
Burns pursuant to this Agreement, to the extent outstanding and unvested, will
immediately accelerate and become fully vested as of the date of death.”
     4. Section 11(e) of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:
“(e) by Burns giving notice of his intention to terminate for one of the
following reasons:

 



--------------------------------------------------------------------------------



 



(i) in connection with a Change of Control as set forth in Paragraph 8 above,
provided that Burns’ right to terminate pursuant to said paragraph shall be
limited as set forth therein,
(ii) Burns accepts a full time position with the federal or state government,
(iii) Burns accepts a full time position with a philanthropic or non-profit
organization, or
(iv) Burns moves his permanent residence from the U.S. to another country.”
     Except as specifically amended hereby, the Agreement shall remain in full
force and effect without modification. This letter constitutes the entire
agreement among the parties with respect to modification of the Agreement and
any other matters related thereto, and supersedes all prior negotiations and
understandings of the parties in connection therewith.
AGREED AND ACCEPTED:

     
/s/ Michael Burns
   
 
MICHAEL BURNS
   

Lions Gate Entertainment Corp.

     
/s/ Wayne Levin
   
 
By WAYNE LEVIN
   
Executive Vice-President and General Counsel
   

 